The Court

dismissed the appeal on the ground that Downing was not so connected with the estate of the testator, as to be entitled to the appeal, which should have been made by the administrator of the estate of Jabez Porter, as the party interested, and entitled to receive the portion of the personal" estate of the testator which might be payable to Downing in right of his wife, and the others entitled to the personal estate of the said Jabez. (a)

 [Penniman vs. French, 2 Mass. Rep. 140. — Swan vs. Piquet, 3 Pick. 444. —Ed.]